Exhibit 10.11

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is made by and between Bernard M.
Alfano (“Executive”) and diaDexus, Inc., a Delaware corporation (the “Company”),
effective as of eighth day following the date Executive signs this Agreement
(the “Effective Date”) with reference to the following facts:

A.         Executive’s employment with the Company will end effective upon the
Termination Date (as defined below).

B.         Executive and the Company want to end their relationship amicably and
also to establish the obligations of the parties including, without limitation,
all amounts due and owing to the Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1.         Termination Date. Executive acknowledges and agrees that his status
as an employee and officer of the Company will end effective as of October 1,
2011 (the “Termination Date”).

2.         Existing Obligations.

(a)         Final Paycheck. As soon as administratively practicable on or after
the Termination Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused vacation earned through the Termination Date,
subject to standard payroll deductions and withholdings.

(b)         Business Expenses. The Company shall reimburse Executive for all
outstanding expenses incurred prior to the Termination Date which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to Executive complying with
the Company’s requirements with respect to reporting and documenting such
expenses. To the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), such reimbursements shall be paid to
Executive no later than December 31st of the year following the year in which
the expense was incurred, the amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

(c)         Stock Options. As of October 1, 2011, Executive holds vested options
to purchase 229,785 shares of Company common stock and unvested options to
purchase 436,091 shares of Company common stock pursuant to the Company’s equity
incentive plans and the option agreements evidencing such grants (the “Option
Agreements”). In accordance with the Option Agreements, all unvested options
shall terminate and be of no further effect as of the Termination Date. Further
in accordance with the Option Agreements, if, by the date that is three months
following the Termination Date, Executive has not exercised his vested options
in accordance with the procedures set forth in Executive’s option agreements,
such options shall terminate and be of no further effect.

 

1



--------------------------------------------------------------------------------

(d)         Vested Obligations. Executive is entitled to the payments, expense
reimbursements and rights to exercise set forth in this Section 2 regardless of
whether Executive executes or revokes this Agreement.

3.         Separation Payments and Benefits. Without admission of any liability,
fact or claim, the Company hereby agrees, subject to the execution of this
Agreement and, on or within twenty-one days following the Termination Date, this
Agreement becoming no longer subject to revocation as provided in
Section 5(c)(iii) and Executive’s performance of his continuing obligations
pursuant to this Agreement, that certain Amended and Restated Employment
Agreement entered into between Executive and the Company as of May 1, 2008 (the
“Employment Agreement”), the Employee Proprietary Information Agreement entered
into between Executive and the Company (the “Confidentiality Agreement”) and any
other material agreement between Executive and the Company, to provide Executive
the severance benefits set forth below. Specifically, the Company and Executive
agree as follows:

(a)         Severance. For the period commencing on the Termination Date and
ending on the six-month anniversary of the Termination Date, Executive shall be
entitled to receive the continued payment of his base salary at the rate in
effect immediately prior to the Termination Date. Such payment shall be made in
substantially equal installments on a periodic basis in accordance with the
Company’s normal payroll practices and commence as soon as administratively
practicable following this Agreement becoming no longer subject to revocation
(with the first such installment to include any installments that would have
been paid had this Agreement been irrevocable as of the Termination Date).

(b)         Bonus. At the same time as bonuses are paid to other executives, and
in any event between January 1, 2012 and March 14, 2012, the Company shall pay
to Executive, as additional severance, a bonus for fiscal 2011 in an amount
determined pursuant to the terms of the Company’s bonus program but pro-rated
based upon Executive’s service to the Company through September 30, 2011.

(c)         Healthcare Continuation Coverage. If Executive elects to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall directly pay, or reimburse Executive for, the premium for Executive and
Executive’s covered dependents for COBRA coverage, such payment or reimbursement
to continue until the earlier of (i) the six-month anniversary of the
Termination Date or (ii) the date Executive and his covered dependents are
covered by similar plans of Executive’s new employer. After the Company ceases
to pay premiums pursuant to the preceding sentence, Executive may, if eligible,
elect to continue healthcare coverage at Executive’s expense in accordance with
the provisions of COBRA.

(d)         Taxes. Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Executive for the benefits provided to
him by this Agreement beyond those withheld by the Company, Executive agrees to
pay them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments.

(e)         Sole Separation Benefit. Executive agrees that the payments provided
by this Section 3 are not required under the Company’s normal policies and

 

2



--------------------------------------------------------------------------------

procedures and are provided as a severance solely in connection with this
Agreement. Executive acknowledges and agrees that the payments referenced in
this Section 3 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.

4.         Full Payment. Executive acknowledges that the payment and
arrangements herein shall constitute full and complete satisfaction of any and
all amounts properly due and owing to Executive as a result of his employment
with the Company and the termination thereof.

5.         Executive’s Release of the Company. Executive understands that by
agreeing to the release provided by this Section 5, Executive is agreeing not to
sue, or otherwise file any claim against, the Company or any of its employees or
other agents for any reason whatsoever based on anything that has occurred as of
the date Executive signs this Agreement.

(a)         On behalf of Executive and Executive’s heirs and assigns, Executive
hereby releases and forever discharges the “Releasees” hereunder, consisting of
the Company, and each of its owners, affiliates, divisions, predecessors,
successors, assigns, agents, directors, officers, partners, employees, and
insurers, and all persons acting by, through, under or in concert with them, or
any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to Executive’s hire, employment, remuneration or resignation by the
Releasees, or any of them, Claims arising under federal, state, or local laws
relating to employment, Claims of any kind that may be brought in any court or
administrative agency, including any Claims arising under the Age Discrimination
in Employment Act (“ADEA”), 29 U.S.C. § 621. et seq.: Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000
et seq.: the Equal Pay Act, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42
U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101_et seq.;
the False Claims Act, 31 U.S.C. § 3729 et seq.; the Employee Retirement Income
Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. § 2101 et seq. the Fair Labor Standards Act, 29
U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the California Labor Code;
the employment and civil rights laws of California; Claims for breach of
contract; Claims arising in tort, including, without limitation, Claims of
wrongful dismissal or discharge, discrimination, harassment, retaliation, fraud,
misrepresentation, defamation, libel, infliction of emotional distress,
violation of public policy and/or breach of the implied covenant of good faith
and fair dealing; and Claims for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees.

(b)         Notwithstanding the generality of the foregoing, Executive does not
release the following claims:

(i)         Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

 

3



--------------------------------------------------------------------------------

(ii)         Claims for workers’ compensation insurance benefits under the terms
of any worker’s compensation insurance policy or fund of the Company;

(iii)         Claims to continued participation in certain of the Company’s
group benefit plans pursuant to the terms and conditions of COBRA;

(iv)         Claims to any benefit entitlements vested as the date of
Executive’s employment termination, pursuant to written terms of any Company
employee benefit plan;

(v)         Claims for indemnification under the Company’s Bylaws, the
Indemnification Agreement entered into between Executive and the Company,
California Labor Code Section 2802 or any other applicable law;

(vi)         Claims for breach of this Agreement; and

(vii)         Executive’s right to bring to the attention of the Equal
Employment Opportunity Commission claims of discrimination; provided, however,
that Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(c)         In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:

(i)         Executive has the right to consult with an attorney before signing
this Agreement;

(ii)         Executive has been given at least twenty-one days to consider this
Agreement;

(iii)         Executive has seven days after signing this Agreement to revoke
it, and Executive will not receive the severance benefits provided by Section 3
of this Agreement unless and until such seven day period has expired. If
Executive wishes to revoke this Agreement, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the seventh day
following Executive’s execution of this Agreement to Brian Ward, 343 Oyster
Point Boulevard, South San Francisco, CA 94080, fax: (650) 246-6597.

(d)         EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

4



--------------------------------------------------------------------------------

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

6.         Non-Disparagement, Transition, Transfer of Company Property and
Limitations on Service. Executive further agrees that:

(a)         Non-Disparagement. Executive agrees that he shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, shareholders or employees, either
publicly or privately. The Company, on behalf of itself and each of its officers
and directors, agrees that it or they shall not disparage, criticize or defame
Executive, either publicly or privately. In response to any request for
references, the Company will confirm your dates of employment and title but
provide no further information. Nothing in this Section 6(a) shall have
application to (i) any evidence or testimony required by any court, arbitrator
or government agency or (ii) any oral or written reference provided at
Executive’s specific request by an officer or director of the Company to a
prospective employer or other business associate of Executive.

(b)         Transition. Each of the Company and Executive shall use their
respective reasonable efforts to cooperate with each other in good faith to
facilitate a smooth transition of Executive’s duties to other executive(s) of
the Company.

(c)         Transfer of Company Property. On or before the Termination Date,
Executive shall turn over to the Company all files, memoranda, records and other
documents, and any other physical or personal property which are the property of
the Company and which he had in his possession, custody or control at the time
Executive signed this Agreement.

7.         Executive Representations. Executive warrants and represents that
(a) he has not filed or authorized the filing of any complaints, charges or
lawsuits against the Company or any affiliate of the Company with any
governmental agency or court, and that if, unbeknownst to Executive, such a
complaint, charge or lawsuit has been filed on his behalf, he will immediately
cause it to be withdrawn and dismissed, (b) he has reported all hours worked as
of the date of this Agreement and has been paid all compensation, wages,
bonuses, commissions and/or benefits to which he may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to him, except
as provided in this Agreement, (c) he has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act or any similar state law,
(d) the execution, delivery and performance of this Agreement by the Executive
does not and will not conflict with, breach, violate or cause a default under
any agreement, contract or instrument to which the Executive is a party or any
judgment, order or decree to which the Executive is subject and (e) upon the
execution and delivery of this Agreement by the Company and the Executive, this
Agreement will be a valid and binding obligation of the Executive, enforceable
in accordance with its terms.

8.         No Assignment. Executive warrants and represents that no portion of
any of the matters released herein, and no portion of any recovery or settlement
to which Executive might be entitled, has been assigned or transferred to any
other person, firm or corporation not a party to this Agreement, in any manner,
including by way of subrogation or operation of law or otherwise. If any claim,
action, demand or suit should be made or instituted against the Company or any
affiliate of the Company because of any actual assignment, subrogation or
transfer by

 

5



--------------------------------------------------------------------------------

Executive, Executive agrees to indemnify and hold harmless the Company or any
affiliate of the Company against such claim, action, suit or demand, including
necessary expenses of investigation, attorneys’ fees and costs.

9.         Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of California or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those of any state
other than California.

10.         Miscellaneous. This Agreement and the Confidentiality Agreement
constitute the entire agreement between the parties with regard to the subject
matter hereof. The Company and Executive acknowledge that the termination of the
Executive’s employment with the Company is intended to constitute an involuntary
separation from service for the purposes of Section 409A of the Code, and the
related Department of Treasury regulations. Executive acknowledges that there
are no other agreements, written, oral or implied, and that he may not rely on
any prior negotiations, discussions, representations or agreements. This
Agreement may be modified only in writing, and such writing must be signed by
Executive and the Chief Executive Officer of the Company and recited that it is
intended to modify this Agreement. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

11.         Maintaining Confidential Information. Executive reaffirms his
obligations under Confidentiality Agreement. Executive acknowledges and agrees
that the payments and reimbursement provided in Section 3 shall be subject to
Executive’s continued compliance with Executive’s obligations under the
Confidentiality Agreement.

12.         Beneficiaries. Executive may designate one or more persons or
entities as the primary and/or contingent beneficiaries of any amounts to be
received under this Agreement that are unpaid if Executive dies prior to payment
thereof, which obligation to render payment and other benefits shall survive
Executive’s death, subject to Executive’s material compliance with this
Agreement and the Confidentiality Agreement prior to such death. This
designation, and any change in such designation, must be presented in writing by
Executive to the Company.

13.         Executive’s Cooperation. After the Termination Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company during his employment
with the Company (including, without limitation, Executive being available to
the Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s ability to engage in gainful employment. In the event Executive
provides services to the Company pursuant to this Section 13, Executive shall be
compensated, as an independent contractor, an amount equal to $250 for each hour
worked by Executive after such date that is pre-authorized by the Chief
Executive Officer of the Company in writing. Upon written request accompanied by
appropriate documentation, the Company shall reimburse Executive for any
reasonable out-of-pocket expenses incurred by Executive in fulfilling his
obligations under this Section 13.

 

6



--------------------------------------------------------------------------------

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their, respective
signatures below.

 

    DATED: 9/30, 2011     /s/ Bernard M. Alfano     Bernard M. Alfano        
diaDexus, Inc. DATED: 9/23, 2011     By:   /s/ Brian E. Ward     Brian E. Ward,
Ph.D.     Interim Chief Operating Officer

 

S-1